Citation Nr: 0842663	
Decision Date: 12/11/08    Archive Date: 12/17/08	

DOCKET NO.  06-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts  


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative left foot fracture residuals.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America  


WITNESS AT HEARING ON APPEAL  

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1982 to 
November 1986.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which granted service 
connection for the residuals of a left foot fracture with a 
10 percent evaluation effective from the date of claim.  The 
veteran disagreed with the assigned evaluation and the appeal 
continues.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's postoperative left foot fracture residuals 
consist of mild to moderate chronic pain.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative left foot fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran received formal VCAA notice in September 2004, 
prior to the issuance of the rating decision now on appeal 
from December 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Of course, this notice was provided with respect 
to his service connection claim, and service connection for 
the disability at issue was granted.  The veteran disagreed 
with the assigned evaluation and the appeal has continued.  
The veteran has been provided the schedular criteria for 
evaluation of his foot disability, which is under Diagnostic 
Code 5284, a fairly simple distinction with respect to foot 
injuries with overall symptomatology either being moderate, 
moderately severe, or severe, with actual loss of use of the 
foot rated at 40 percent.  It is clear from a review of the 
record including written statements in the veteran's 
testimony at an RO hearing that he has actual knowledge of 
this simple criteria.  The specificity requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not 
applicable in cases involving the initial assignment of a 
compensable evaluation flowing from an original service 
connection claim.  

All known available evidence has been collected for review 
including the service medical records and numerous post-
service treatment records, both private and VA, and the 
veteran has been provided multiple examinations which are 
adequate for rating purposes.  VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability and claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. §§ 4.40, 
4.45.  

The veteran's postoperative left foot fracture residuals are 
evaluated in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Foot injuries with moderate overall symptoms 
warrant a 10 percent evaluation, moderately severe symptoms 
warrant a 20 percent evaluation, and severe symptoms warrant 
a 30 percent evaluation.  With actual loss of use of the 
foot, a 40 percent evaluation is warranted.  

Analysis:  The veteran filed his initial claim for service 
connection with respect to his left foot in September 2004, 
nearly 18 years after he was separated from service.  The RO 
granted service connection for this disability, as the 
service medical records showed that he fractured the left 
foot playing football during service, and that the foot was 
treated with an operative reduction and internal fixation, 
with followup surgery to remove hardware.  The veteran was 
provided 4 1/2 months' limited duty profile, but thereafter 
it was recommended that he return to full duty and continue 
in a running program and strengthening exercises.  There is 
not significant evidence showing that the veteran sought or 
required treatment for his left foot fracture residuals 
following service separation for many years.  

Following receipt of his claim, the veteran was provided a VA 
examination in November 2004.  The injury during service had 
involved a fracture and dislocation of metatarsal bones in 
the midfoot, and did not involve the ankle.  The veteran 
reported a history of pain since the time of the injury, but 
there had been an increase of pain over the previous three 
years.  Pain was reported both at rest and with use of the 
foot.  Treatment was by Aspirin or Ibuprofen.  The veteran 
reported difficulty with prolonged standing and walking, and 
an inability to participate in sports, but there was no lost 
time from work.  Examination revealed a normal posture and 
gait and there was no evidence of abnormal weight bearing on 
the feet and the veteran did not use any form of brace, cane 
or crutch.  There was a postoperative scar over the second to 
third metatarsal, but the scar had no adherence, abnormal 
texture, tissue loss, or loss of function.  There was pain 
with range of motion.  The examiner also noted bilateral mild 
flatfoot deformity with mild valgus and forefoot midfoot 
malalignment.  X-ray studies revealed degenerative changes 
over the first tarsal-metatarsal joint as well as 
irregularity of the second metatarsal consistent with a 
resolved and healed fracture.

The veteran was seen by a private physician in March 2005, 
and this report noted the veteran had had post-service injury 
to both knees when pinned between two cars working as a 
police officer.  Examination revealed a well-healed 
incisional scar, no erythema, swelling or discoloration, full 
active range of motion with full motor strength, and no 
complaint of significant pain.  A shoe insert was discussed.  

The veteran was provided a private MRI of the left foot in 
March 2005.  The report noted negative findings except for 
mild postoperative degenerative changes near the base of the 
fourth and fifth metatarsals dorsally.  It was also noted 
that there was "no cause identified for pain."  

The veteran was seen privately in October 2005.  The 
principal complaint was mild to moderate pain with palpation 
to the dorsal midfoot.  The feet were plantargrade on stance.  
Examination revealed no pain with movement of the feet and 
ankles in flexion, extension, inversion or eversion.  All 
neurological signs appeared to be within normal limits when 
examined.  Muscle strength testing of the foot and leg groups 
were performed and the results were plus 5/5 and within 
normal limits to inverters, everters, plantar flexors and 
dorsiflexors.  Active and passive range of motion was within 
functional limits to both feet and ankles.  

The veteran was again seen privately in November 2005.  It 
was reported that he experienced "mild pain to palpation to 
the dorsal left midfoot."  There was no evidence or sign of 
ulceration, infection, inflammation, edema, erythema, warmth 
or drainage.  There were two well-healed longitudinal scars 
of the dorsal and dorsal lateral left midfoot.  There was no 
pain with movement of the feet and ankles in flexion, 
extension, inversion or eversion.  Pedal pulses were full and 
palpable with neurovascular status intact bilaterally.  There 
was no clubbing or cyanosis to the digits of the feet, and 
active and passive range of motion was within functional 
limits to both feet and ankles.  The assessment was probable 
degenerative arthritis.  The veteran's gait was mildly 
antalgic but it was noteworthy that in addition to left foot 
fracture residuals, there was right foot hallux abductovalgus 
with bunion deformity.  

The veteran was next seen privately in April 2006.  Again, 
the principal complaint was mild to moderate pain with 
palpation to the dorsal left midfoot.  Examination revealed 
"some mild pain" at tarso-metatarsal joints.  Conservative 
treatment was discussed with respect to oral anti-
inflammatories, physical therapy, change in shoe gear, and 
orthotics.  Surgery was discussed as a possible relief from 
pain, but it was only offered, not recommended.  

In August 2006, three co-workers wrote statements for the 
veteran indicating that they had worked with him and had 
observed that he suffered left foot pain.  

In August 2006, the veteran testified at an RO hearing.  That 
testimony has been carefully considered but will not be 
repeated here.

The veteran was provided his most recent VA examination in 
April 2007.  It was reported that pain occurred twice daily 
for two hours on each occasion.  Pain was elicited by 
physical activity and relieved by Motrin.  He had pain in the 
top of the foot with standing and walking.  At rest, he did 
not have pain, weakness, stiffness, swelling, or fatigue.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing, and posture and gait was within normal 
limits.  Both left and right ankles had full and complete 
range of motion, and the doctor specifically noted that left 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  It was also reported the veteran did not 
have any limitation with standing and walking.  Operative 
scars were noted and characterized as having no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation or abnormal 
texture.  Current symptoms from the postoperative fracture 
was pain in the area of the fracture.  

The Board finds that a clear preponderance of the competent 
objective medical evidence on file is against an evaluation 
in excess of the presently assigned 10 percent for moderate 
symptoms associated with the veteran's postoperative left 
foot fracture residuals.  Chronic mild to moderate pain in 
the top of the left midfoot is noted in all clinical evidence 
on file.  This pain becomes symptomatic on use but is 
relieved with anti-inflammatories and rest.  The veteran's 
gait has been noted as both normal and mildly antalgic, but 
it is noteworthy that there are also clinical findings 
regarding the right foot and bilateral mild flatfoot 
deformity, which are not service-connected disabilities and 
which may not be considered in evaluating the left foot 
fracture residuals.  The postoperative scarring is 
consistently noted as nontender, nonadherent and in no way 
affecting the function of the foot.  Mild swelling was noted 
on one occasion, but the remainder of examinations revealed 
no swelling, erythema, edema, warmth or inflammation.  The 
left ankle was unaffected by the fracture and remains 
unaffected by the postoperative residuals, and both feet and 
ankles are routinely noted to have full and normal range of 
motion.  There are no findings of vascular or neurological 
impairment.  X-ray studies and an MRI do reveal degenerative 
changes in the area of previous fracture, but there is no 
evidence of repeated fracture or dislocation or misalignment 
of the foot and the MRI's report specifically noted that 
there was "no cause identified for pain."  

Collectively, mild to moderate degenerative changes with mild 
to moderate chronic pain on use warrants no higher than the 
currently assigned 10 percent evaluation for moderate overall 
symptoms residual to foot injury under Diagnostic Code 5284.  
The Board does not find that the clinical evidence on file 
warrants or more nearly approximates that which would be 
required for a characterization of overall symptoms which 
were moderately severe sufficient for the next higher 
20 percent evaluation.  Medical records on file consistently 
use the adjectives of mild and moderate, there is no occasion 
when the adjective moderately severe or severe is used.  

The Board has considered an increased evaluation based on 
functional loss due to use or on flareups, but functional 
loss and flareups are not documented in the objective 
evidence on file and the most recent examination specifically 
notes that joint function is not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  There is certainly nothing unusual or 
exceptional regarding the veteran's left foot fracture 
residuals, such as marked interference with employment or 
frequent periods of hospitalization, sufficient to warrant 
referral of the case for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative left foot fracture residuals is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


